Citation Nr: 0901787	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for idiopathic 
pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The veteran had active service from May 1985 to August 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  

When the appeal was initially before the Board in February 
2008, the Board returned the issue of entitlement to service 
connection for idiopathic pulmonary fibrosis for additional 
development.  The veteran's representative asserts that 
because the RO did not readjudicate the claim and issue the 
veteran a Supplemental Statement of the Case the RO has not 
fully complied with the Board's directions.  However, in the 
absence of additional evidence, returning the claim to the RO 
would have resulted in a readjudication of the matter on 
exactly the same evidence and law previously considered by 
the RO.  Therefore, failure to readjudicate and issue a 
Supplemental Statement of the Case was not error on the part 
of the RO and as the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  See 38 C.F.R. § 19.31; Medrano v. 
Nicholson, 21 Vet. App. 165, 172-73 (2007).


FINDINGS OF FACT

1.  An unappealed October 2000 rating decision most recently 
denied service connection for idiopathic pulmonary fibrosis.

2.  The evidence submitted since the October 2000 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The October 2000 rating decision that denied service 
connection for idiopathic pulmonary fibrosis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007). 

2.  The evidence received subsequent to the October 2000 
rating decision is not new and material, and the claim for 
service connection for idiopathic pulmonary fibrosis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated May 2004, 
October 2004, March 2006, April 2006 and August 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal.  
As mentioned above, the veteran's representative has argued 
that the RO has not fully met its duty because it did not 
readjudicate the claim after the last remand from the Board.  
However, in the absence of additional evidence, returning the 
claim to the RO would have resulted in a readjudication of 
the matter on exactly the same evidence and law previously 
considered by the RO.  In this regard 38 C.F.R. § 19.31 
provides that a Supplemental Statement of the Case, is a 
document prepared by the agency of original jurisdiction to 
inform the appellant of any material changes in, or additions 
to, the information included in the Statement of the Case or 
any prior Supplemental Statement of the Case.  Therefore, 
failure to readjudicate and issue a Supplemental Statement of 
the Case was not error on the part of the RO.  Medrano v. 
Nicholson, 21 Vet. App. 165, 172-73 (2007).

The veteran and his representative have not argued that any 
other errors or deficiencies in the accomplishment of the 
duty to notify or the duty to assist have prejudiced the 
veteran in the adjudication of his appeal.  Therefore, the 
Board finds that the RO has satisfied the duty to notify and 
the duty to assist and will proceed to the merits of the 
veteran's appeal.

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's claim for service connection for idiopathic 
pulmonary fibrosis was previously considered and denied by 
the RO on several occasions.  In January 1999, the veteran 
was first denied service connection for idiopathic pulmonary 
fibrosis.  That decision noted that there was no medical 
evidence that the condition was incurred during service and 
no medical evidence of a nexus between the condition and the 
veteran's service.  The veteran was notified of that decision 
and of his appellate rights, but did not appeal the decision 
before the one year deadline.  The decision is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In October 2000 the 
RO issued an additional rating decision denying service 
connection for idiopathic pulmonary fibrosis based on a lack 
of new and material evidence.  The veteran was again notified 
of that decision and of his appellate rights, but did not 
appeal the decision before the one year deadline.  The 
decision is now also final.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  Regardless 
of how the RO ruled on the question, the Board must determine 
for purposes of jurisdiction whether there is new and 
material evidence sufficient to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to 
the June 2005 rating decision relates to the claimed 
condition of scleroderma, not to any claimed idiopathic 
pulmonary fibrosis.  While this evidence is new, in that it 
was not previously of record at the time of the earlier 
rating decision, it is not material.  For example, this 
evidence does not demonstrate that idiopathic pulmonary 
fibrosis was manifested during service, and does not contain 
a medical opinion that any idiopathic pulmonary fibrosis 
demonstrated following service was in any way related to 
active service.  Thus this evidence does not raise a 
reasonable possibility of substantiating the claim.

The Board must therefore conclude that new and material 
evidence has not been submitted to reopen the previously 
denied claim.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for idiopathic pulmonary 
fibrosis remains denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


